PER CURIAM:
In these consolidated appeals, June Bryant-Bunch appeals the district court’s orders granting Appellee Shearn’s motion to dismiss and granting the remaining Appellees’ motion to dismiss her 42 U.S.C. § 1983 (2000) action under Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bryant-Bunch v. Northampton County Sheriff’s Dep't, No. 2:05-cv-00034-D (E.D.N.C. Apr. 7, 2006 & June 15, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.